NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RODERICK WASHINGTON,                         )
a/k/a RODERICK ANTWON                        )
WASHINGTON.                                  )
                                             )
             Appellant,                      )
                                             )
v.                                           )       Case No. 2D15-3206
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 26, 2018.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Howard L. Dimmig, II, Public Defender, and
Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellee.


KELLY, Judge.


             Roderick Washington was convicted of two counts of kidnapping and two

counts of first-degree murder. He was seventeen years old when he participated in the

offenses with several codefendants. His original sentences were overturned as
violations of the Eighth Amendment, Lawton v. State, 181 So. 3d 452, 453 (Fla. 2015),

and he was resentenced to two life terms and two forty-year terms under section

775.082(1)(b)(1), Florida Statutes (2016), with the proviso that he could petition the

court for review after twenty-five years under section 921.1402(2)(a), Florida Statutes

(2016). In resentencing Washington, the sentencing court found that Washington

intended to kill the victims.

              In this appeal, Washington again challenges the sentences imposed on

him, citing Williams v. State, 242 So. 3d 280 (Fla. 2018), which holds that Alleyne v.

United States, 570 U.S. 99 (2013), requires a jury, rather than a judge, to make the

factual finding as to whether the juvenile offender actually killed, intended to kill, or

attempted to kill the victim. See 242 So. 3d at 288. Although the court in Williams

concluded that Alleyne violations are subject to harmless error review, 242 So. 3d at

289, the violation here cannot be deemed harmless. Therefore, we remand for the trial

court to resentence Washington under section 775.082(1)(b)(2). See Williams, 242 So.

3d at 294.

              Reversed and remanded for resentencing.



NORTHCUTT and BLACK, JJ., Concur.




                                             -2-